DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5 and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son (US 2007/0164053) which in figures 2-5 disclose the following invention as claimed:

In re claim 1: A vile cover for closing a vial 40 for dispensing a fluid product, said cover comprising a hollow body 30 and an insert 60 inserted in the hollow body 30, said insert 60 comprising: a platform 52 comprising an upper face (top surface of 52) on the one hand, the peripheral edge and, on the other, a joint (portion where 61 meets 52) between the platform 52 and the outer surface of the skirt 61, and a height corresponding to the height of the skirt 61; the insert 60 further comprising the means 63 for filling the empty volume, said means 63 for filling the empty volume consist of ribs that extend from the outer surface of the skirt 61 (see figures 2-5 of Son). 
In re claim 3: said means 63 for filling the empty volume generally consist of two parallel and diametrically opposed walls (other opposite 63) that extend radially from the outer surface of the skirt 61 along a plane intersecting on the axis with a plurality of ribs 63 extending from said parallel walls (see figures 2-5 of Son).
In re claim 5: the ribs 63 are parallel with one another (see figures 2-5 of Son).
In re claim 9: the parallel walls (other opposite 63) extend from the platform 62 through a tapered section 60b (see figures 2-5 of Son).  
In re claim 10: a cylindrical conduit 50 extending from the platform 62 and featuring a central housing able to receive a pump, said skirt 61 extending coaxially around said conduit 50 (see figures 2-5 of Son).  
In re claim 11: said conduit 50 appears to have the same height as the skirt (see figures 2-5 of Son).   
In re claim 12: said conduit 50 is sealed at its free upper end adjacent 33 (see figures 2-5 of Son).  
In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)
In re claim 14: filling rate of the empty volume by the filling means ranges from 10% to 80%.  The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)
In re claim 15: a vial for dispensing a fluid product equipped with a cover 30 comprising: a platform 52 comprising an upper face (top surface of 52) delimited by a peripheral edge and featuring a central axis, a skirt 61 extending along the central axis from the platform 52 and featuring an outer surface (outer surface of 61): an empty volume defined by a base 60 corresponding to a surface of the upper face (top surface of 52) comprised between, on the one hand, the peripheral edge and, on the other, a joint between the platform 52 and the outer surface of the skirt 61, and a height 

Allowable Subject Matter
Claims 4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive. The amendment to the claim regarding “A vial cover for closing a vial” has change the initial interpretation of the claimed invention and therefore the interpretation of the applied prior art has also changed to correspond.   The prior art of Son is used for liquified cosmetics ([0003]), which is similar to the cosmetic product that the claimed invention is intended for. With this in mind, the ribs of Son would inherently muffle the sound of the since they provide less room inside the hollow portion and therefore a reduction of noise to some extent would be created when compared to a ribless structure. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERNESTO A GRANO/Primary Examiner, Art Unit 3735